DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  09/03/20  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/01/, with respect to the rejection(s) of claim(s) 1-8 under   have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of .

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-5 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Numata et al. US 2009/0103621.
As to claim 1, Numata teaches a method of decoding an image, comprising: determining a search area for improving motion information of a current block; [abstract; figs. 6-8; figs. 14-17; ¶ 0119-0120; ¶ 0127-0132; ¶ 0154-0160; ¶ 0163-0170] generating a SAD list for the search area, the SAD list including a plurality of SAD candidates; [figs. 6-11; figs. 17-18; figs. 55-56; ¶ 0023-0026; ¶ 0119-0120; ¶ 0139-0143; ¶ 0178-0180; ¶ 0256] deriving delta motion information of the current block based on a SAD candidate of the SAD list; [fig. 19; fig. 23; fig. 27; fig. 30; ¶ 0229-0235; ¶ 0253-0257; ¶ 0263-0277; ¶ 0288-0306] and updating motion information of the current block using the motion information of the current block and the delta motion information. [figs. 28-29; ¶ 0288-0306; ¶ 0324-0329] 
As to claim 2, Numata teaches the limitations of claim 1. Numata teaches wherein the search area is determined as an area including at least one of a reference block or an adjacent area of the reference block, and wherein the adjacent area is an area extended by N sample lines based from a boundary of the reference block. [figs. 15-17; fig. 23; ¶ 0180; ¶ 0238; ¶ 0164-0180]
As to claim 3, Numata teaches the limitations of claim 1. Numata teaches wherein the SAD candidate is determined by a SAD value between a LO block and a L1 block, and wherein the LO block is determined based on a position of a LO reference block of the current block and a predetermined offset, and the L1 block is determined based on a position of a L1 reference block of the current block and the predetermined offset. [fig. 8b; fig. 15b; figs. 53-54; ¶ 0013-0017; ¶ 0128-0129; ¶ 0167-0170]
As to claim 4, Numata teaches the limitations of claim 3. Numata teaches wherein the offset includes at least one of a non-directional offset or a directional offset, and wherein the directional offset includes an offset for at least one direction of left, right, top, bottom, top-left, top-right, bottom-left or bottom-right. [figs. 7-9; fig. 15b; figs. 53-54; ¶ 0013-0017; ¶ 0123-0129; ¶ 0167-0170]
As to claim 5, Numata teaches the limitations of claim 1. Numata teaches wherein deriving the delta motion information is performed based on a comparison result between a reference SAD candidate and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483